Exhibit 10.1(b)

 

UBS REAL ESTATE SECURITIES INC.
1285 Avenue of the Americas - 11th Floor
New York, New York 10019

 

September 11, 2008

 

Impac Funding Corporation

Impac Mortgage Holdings, Inc.

Impac Warehouse Lending Group, Inc.

19500 Jamboree Road

Irvine, California 92612

 

Attention: Ron Morrison

 

Fee Letter Re: Amended and Restated Master Repurchase Agreement

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Master Repurchase Agreement, dated as of
September 11, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Master Agreement”), between UBS REAL ESTATE SECURITIES INC., a
Delaware corporation (“Buyer”), IMPAC FUNDING CORPORATION, a California
corporation, as a seller and as servicer (“IFC”), IMPAC MORTGAGE HOLDINGS, INC.
a Maryland corporation, as a seller (“IMH”) and IMPAC WAREHOUSE LENDING GROUP,
INC., a California corporation, as a seller (“IWLG” and together with IFC and
IMH, the “Sellers”, and each individually, a “Seller”). This letter agreement
(this “Fee Letter”) shall constitute the “Fee Letter” as defined in the Master
Agreement. Capitalized terms used but not defined in this letter agreement are
used with the meanings assigned to them in the Master Agreement.

 

Certain Payment Obligations of Sellers.

 

(a) Monthly Non-Income Payments. Sellers jointly and severally agree to pay to
Buyer (i) within 30 days of the Restatement Closing Date, an amount equal to
$750,000, and (ii) on the 30th day of each calendar month thereafter, until the
date that IMH raises at least a gross amount of $150,000,000 of equity capital
pursuant to its “efforts” obligation described in clause (i) of subsection
(b) below, an amount equal to $1,500,000 per month, and (iii) after the date
that IMH raises at least a gross amount of $150,000,000 of equity capital
pursuant to its “efforts” obligation described in clause (i) of subsection
(b) below, if ever occurring, then on the 30th day of each calendar month
thereafter an amount equal to $750,000 continuing until all Repurchase Price and
other obligations of Sellers under the Master Agreement shall have been paid in
full. Neither Income received or receivable by Buyer under the Master Agreement,
nor any entitlement of Sellers to a debit of the UBS Cash Account under the
Master Agreement, shall be applied or credited in satisfaction of the Sellers’
obligations under this subsection (a), which shall constitute a separate payment
obligation of the Sellers to be satisfied from other sources of funds (but
subject to the last sentence of this subsection (a) below). All

 

--------------------------------------------------------------------------------


 

amounts paid to Buyer pursuant to this subsection (a) (any such amounts,
“Monthly Non-Income Payments”) shall be paid to the account set forth in
Section 7.01 of the Master Agreement and shall reduce the aggregate Repurchase
Price with respect to all outstanding Transactions (in the order of, first,
accrued and unpaid Price Differential, and then second, Purchase Price).

 

(b) IMH Capital Raise and Related Payment Obligations of IMH.

 

(i)            After the Restatement Closing date, IMH will use its best,
commercially reasonable efforts, within sixty (60) days of its first becoming
current and in compliance with its required SEC quarterly and annual reporting
requirements and in any event not later than [October 31, 2008], to raise and to
receive, in cash, additional equity capital contributions in an amount at least
equal to a gross amount of $150,000,000 (from which related fees and expenses
may be netted without affecting IMH’s compliance with this “efforts” undertaking
if a gross amount of not less than $150,000,000 is raised).

 

(ii)           If IMH fails to raise and receive such amount of equity capital
pursuant to its “efforts” undertaking in clause (i) of this subsection (b) by
[October 31, 2008], IMH shall continue to use such efforts to raise additional
equity capital. To the extent IMH succeeds in raising additional equity capital
of $200,000,000 or more, then upon receiving proceeds of such equity capital
raise, IMH shall immediately apply such proceeds to the repayment of (or
otherwise repay) additional Outstanding Repurchase Price amounts at least equal
to the amounts below corresponding to the aggregate equity capital contribution
amounts below (it being agreed that the obligation to pay such amounts may be
satisfied using the proceeds of such equity capital contributions or using other
available sources of funds, if any, but shall constitute a separate obligation
from, and will not be reduced by, any Monthly Non-Income Payments owing or made
to Buyer, nor by any entitlement of Sellers to a debit of the UBS Cash Account
under the Master Agreement, nor by Buyer’s receipt of Income to which it is
entitled pursuant to the Master Agreement):

 

Aggregate Equity Capital

 

Amount of Outstanding Repurchase Price

 

Contributions Raised

 

Payable

 

 

 

 

 

$200,000,000 - 249,999,999.99

 

$

21,000,000

 

$250,000,000 - 299,999,999.99

 

$

26,000,000

 

$300,000,000 - 349,999,999.99

 

$

31,000,000

 

$350,000,000 - 399,999,999.99

 

$

36,000,000

 

$400,000,000 - 449,999,999.99

 

$

41,000,000

 

$450,000,000 or more

 

$

46,000,000

 

 

(iv)          Payments made by IMH to Buyer pursuant to this subsection
(b) shall be paid to the account set forth in Section 7.01 of the Master
Agreement and shall reduce the aggregate Repurchase Price with respect to all
outstanding Transactions (in the order of, first, accrued and unpaid Price
Differential, and then second, Purchase Price).

 

--------------------------------------------------------------------------------


 

Certain Performance Fee Obligations of Buyer.

 

(a)          If Sellers shall repay the Outstanding Repurchase Price in full and
pay all other amounts payable under the Master Agreement not later than the
second anniversary of the Restatement Closing Date, then Buyer shall pay IMH a
performance fee in cash equal to $1,500,000.

 

(b)         The aforementioned performance fee obligation shall be not payable
if any of the amounts paid to Buyer pursuant to the Master Agreement are the
subject of any litigation commenced by, or on behalf of, Sellers (or any of
them) or are the subject of any disgorgement or similar action in any bankruptcy
or insolvency proceeding.

 

Certain Margin and Servicing Fee Provisions in Master Agreement.

 

(a)          Spread Fee Rate. As used in the Master Agreement, the “Spread Fee
Rate” shall be 3.25% per annum.

 

(b)         Seller’s Cash Component Spread Fee Rate. As used in the Master
Agreement, the “Seller’s Cash Component Spread Fee Rate” shall be 1.00% per
annum.

 

(c)          Post-Default Spread. As used in the Master Agreement, the
“Post-Default Spread” shall be 4.00% per annum.

 

(d)         Interim Servicer Fee Rate. As used in the Master Agreement, the
“Interim Servicer Fee Rate” shall be 0.03% per annum.

 

(e)          Platform Servicer Fee Rate. As used in the Master Agreement, the
“Platform Servicer Fee Rate” shall be 0.47% per annum; provided, that if the
Servicer is no longer acting as interim servicer under the Master Agreement so
as to no longer be entitled to accruing Interim Servicing Fee (as described in
Section 11.10(j) of the Master Agreement), then the Platform Servicer Fee Rate
shall thereafter be 0.50% per annum.

 

Governing Law, Etc.

 

This Fee Letter shall not be assignable by Sellers (or any of them) without the
prior written consent of Buyer, and any purported assignment without such
consent shall be void.

 

This Fee Letter may not be amended or any provision hereof waived or modified
except by an instrument in writing signed by the parties hereto. This Fee Letter
may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Fee Letter by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Fee Letter. Headings are for convenience
of reference only and shall not affect the construction of, or be taken into
consideration when interpreting, this Fee Letter. This Fee Letter is intended to
be for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, and may not be relied on by,
any persons other than the parties hereto.

 

--------------------------------------------------------------------------------


 

This Fee Letter shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to principles of conflicts of law to the
extent that the application of the laws of another jurisdiction will be required
thereby. Any right to trial by jury with respect to any claim or action arising
out of this Fee Letter is hereby waived. Each party to this Fee Letter hereby
submits to the non-exclusive personal jurisdiction of the federal and New York
State courts located in The City of New York (and appellate courts thereof) in
connection with any dispute related to this Fee Letter or any of the matters
contemplated hereby, and agrees that service of any process, summons, notice or
document by registered mail addressed to it shall be effective service of
process against it for any suit, action or proceeding relating to any such
dispute. Each party irrevocably and unconditionally waives any objection to the
laying of such venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
an inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction a party is or may be subject by suit upon judgment.

 

The provisions of this Fee Letter shall survive the expiration or termination of
the Master Agreement (including any extensions). This Fee Letter shall be
governed by the confidentiality provisions of the Master Agreement.

 

[signatures follow]

 

--------------------------------------------------------------------------------


 

If Sellers are in agreement with the foregoing, kindly sign and return to Buyer
the enclosed copy of this Fee Letter.

 

 

Very truly yours,

 

 

 

 

 

 

 

UBS REAL ESTATE SECURITIES INC.

 

 

 

 

 

 

By:

/s/ Robert Carpenter

 

 

Name:

Robert Carpenter

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

By:

/s/ Jonathan Banks

 

 

Name:

Jonathan Banks

 

 

Title:

Executive Director

 

Accepted and agreed to as of
the date first written above:

 

 

IMPAC FUNDING CORPORATION

 

 

 

 

 

 

By:

/s/ Ronald Morrison

 

Name:

Ronald Morrison

 

Title:

Executive Vice President

 

 

 

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Ronald Morrison

 

Name:

Ronald Morrison

 

Title:

Executive Vice President

 

 

 

 

 

IMPAC WAREHOUSE LENDING GROUP, INC.

 

 

 

 

 

By:

/s/ Ronald Morrison

 

Name:

Ronald Morrison

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------